— Judgment, Supreme Court, New York County (White, J.), entered April 16, 1985, after a jury trial, upon a verdict in favor of plaintiff-respondent in the sum of $550,000 on the first cause of action for wrongful death and in the sum of $25,000 on the second cause of action for conscious pain and suffering, is modified, on the law, to delete so much of the first decretal paragraph as awards plaintiff-respondent the sum of $127,233.33 as interest against both defendants-appellants, and to delete so much of the second decretal paragraph as awards an additional $126,076.89 as interest solely against defendant-appellant Warren, and to remand the judgment to the Clerk of New York County with directions to recompute interest at the rate of 3% per annum against both defendants-appellants from the date of death of Robin Helene Miller, and, as so modified, affirmed, without costs (Public Authorities Law § 1203-a [6]; § 1212 [6]).
The foregoing revision of the interest reward is both warranted and without objection by the plaintiff-respondent. Concur — Kupferman, J. P., Sandler, Ross, Carro and Wallach, JJ.